Strahan, C. J.
Neither in the petition for the writ of review nor upon the trial in this court did the plaintiff suggest or claim that there was any defect or excess of jurisdiction on the part of the justice of the peace, nor was it contended that the complaint did not contain facts sufficient to constitute a cause of action. The sole question, therefore, for this court to consider is the error alleged to have been committed by the justice in refusing, to set aside the judgment after it had been entered, and to allow the defendant to file an answer.
This precise question has never been before this court, that we have been able to find; but one involving substantially the same principle was passed upon in Griffin v. Pitman, 8 Or. 342. In that case, by some oversight, the justice omitted to swear the jury, and the parties proceeded *494with the trial. After the verdict was rendered, the defeated party moved to set aside the judgment entered thereon, and for a new trial, which motion was allowed by the court; but on review this action of the court was reversed, and the judgment first entered by the justice affirmed. In passing upon this question, the court said: “The justice had no power to set aside the judgment rendered by him on that day, and grant a new trial on the twenty-second of March. No such authority is conferred .on justices of the peace by the statute, and none being conferred, it cannot be lawfully exercised.” (State v. Boettger, 39 Mo. App. 684.) It is true, that in this case the judgment was given for want of an answer; but where the service of the summons is personal, no difference in principle is perceived between the power of the justice to set aside the judgment in such case and the judgment given upon a verdict. There is no statute conferring the power in either case; and it is a general rule that courts of limited and inferior jurisdiction must follow the statutes under which they assume to act. This point is expressly determined in Griffin v. Pitman, supra.
This conclusion renders it unnecessary to examine the facts upon which the plaintiff’s motion before the justice was based, and the excuses and reasons given for not answering according to the exigencies of the summons; but according to the practice prevailing in courts of general jurisdiction, the default could not be excused on the grounds stated in the plaintiff’s application. Finding no error in the judgment, it must be affirmed.